Citation Nr: 0510461	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  92-21 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a separate compensable disability 
evaluation for the veteran's right knee cartilage disorder 
for the period prior to January 24, 1995.  

2.  Entitlement to separate compensable disability evaluation 
for the veteran's right knee degenerative joint disease for 
the period prior to January 24, 1995.  

3.  Entitlement to a disability evaluation in excess of 20 
percent under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 for the veteran's right knee anterior collateral 
ligament reconstruction residuals, partial medial 
meniscectomy residuals, and medial compartment collapse 
residuals.  

4.  Entitlement to a disability evaluation in excess of 20 
percent under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5258 for the veteran's right knee cartilage disorder.  

5.  Entitlement to a disability evaluation in excess of 10 
percent under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 for the veteran's right knee degenerative 
joint disease.  
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had honorable active service from July 14, 1975, 
to March 21, 1983.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1991 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which, in pertinent 
part, denied an increased disability evaluation for the 
veteran's post-operative right knee degenerative joint 
disease with chondromalacia patella and meniscal repair 
residuals.  In January 1994, the Board remanded the veteran's 
claim to the RO for additional action.  

In October 1996, the RO recharacterized the veteran's 
post-operative right knee disability as right knee anterior 
cruciate ligament reconstruction residuals, partial medial 
meniscectomy residuals, and medial compartment collapse 
residuals and assigned a 20 percent evaluation for that 
disability.  In October 1997, the Board remanded the 
veteran's claim to the RO for additional action.  

In March 1999, the RO granted a separate 10 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5259 for the veteran's right knee cartilage disorder with 
degenerative changes and effectuated the award as of January 
24, 1995.  In June 1999, the Board framed the issues then 
before it as: (1) entitlement to an increased evaluation for 
the veteran's right knee anterior cruciate ligament 
reconstruction residuals, partial medial meniscectomy 
residuals, and medial compartment collapse residuals; (2) 
entitlement to a separate compensable evaluation for the 
veteran's right knee cartilage disorder with degenerative 
change prior to January 24, 1995; and (3) entitlement to an 
evaluation in excess of 10 percent for the veteran's right 
knee cartilage disorder and remanded the appeal to the RO for 
additional action.  

In April 2002, the RO assigned a separate 20 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5258 for 
the veteran's right knee cartilage disorder and a separate 10 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 for his right knee degenerative joint disease and 
effectuated the awards as of January 24, 1995.  In February 
2004, the Board remanded the veteran's claims to the RO for 
additional action.  The veteran has been represented 
throughout this appeal by the Veterans of Foreign Wars of the 
United States.  

For the reasons and bases addressed below, a separate 10 
percent evaluation for the veteran's right knee cartilage 
disorder under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5259 for the period prior to January 24, 
1995, and a separate 10 percent evaluation for his right knee 
degenerative joint disease under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 for the period prior to 
January 24, 1995 are GRANTED.  An evaluation in excess of 20 
percent under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 for the veteran's right knee anterior collateral 
ligament reconstruction residuals, partial medial 
meniscectomy residuals, and medial compartment collapse 
residuals; an evaluation in excess of 20 percent under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5258 for the 
veteran's right knee cartilage disorder; and an evaluation in 
excess of 10 percent under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 for the veteran's right 
knee degenerative joint disease are DENIED.  


FINDINGS OF FACT

1.  Prior to January 24, 1995, the veteran exhibited 
symptomatic right knee meniscectomy residuals.  

2.  Prior to January 24, 1995, the veteran's right knee 
degenerative joint disease was shown to be manifested by no 
more than a full range of motion of the joint with crepitus, 
swelling, and significant functional loss due to pain.  

3.  The veteran's right knee instability alone has been shown 
to be productive of no more than moderate knee impairment.  

4.  The veteran's right knee cartilage disorder has been 
shown to be productive of symptomatic right meniscectomy 
residuals.  

5.  A 20 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5258 and a 10 percent evaluation under 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 are currently in 
effect.  


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent evaluation under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5259 for 
the veteran's right knee cartilage disorder for the period 
prior to January 24, 1995, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2004).  

2.  The criteria for a separate 10 percent evaluation under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 for the veteran's right knee degenerative joint disease 
residuals for the period prior to January 24, 1995, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010 (2004).  

3.  The criteria for an evaluation in excess of 20 percent 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5257 for the veteran's right knee anterior collateral 
ligament reconstruction residuals, partial medial 
meniscectomy residuals, and medial compartment collapse 
residuals have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2004).  

4.  The criteria for an evaluation in excess of 20 percent 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5258 for the veteran's right knee cartilage disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2004).  

5.  An evaluation in excess of 10 percent under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
for the veteran's right knee degenerative joint disease may 
not be assigned.  38 C.F.R. § 4.14 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Historical Review

The veteran's service medical records indicate that he 
injured his right knee.  A January 1984 Army treatment record 
reports that the veteran underwent an arthroscopic right 
partial lateral meniscectomy.  

The report of a November 1988 Department of Veterans Affairs 
(VA) examination for compensation purposes states that the 
veteran exhibited right knee arthroscopic cartilage removal 
and scar residuals; a range of motion of the knees of 0 to 
145 degrees with pain and crepitation; bilateral degenerative 
changes of the knees on X-ray studies; and no ligamental 
instability.  In September 1989, the RO established service 
connection for bilateral knee degenerative joint disease with 
chondromalacia patella and post-operative right meniscus 
repair residuals and assigned a 10 percent evaluation for 
that disability under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

A June 1990 VA hospital summary indicates that the veteran 
underwent right knee diagnostic arthroscopy with debridement 
of a transverse lateral meniscal tear.  In July 1990, the 
veteran's knee disabilities were recharacterized as right 
knee degenerative joint disease with chondromalacia patella 
and medial meniscal tear repair residuals evaluated as 10 
percent disabling and left knee degenerative joint disease 
with chondromalacia patella evaluated as noncompensable.  
A January 1991 VA hospital summary reports that the veteran 
underwent right knee anterior cruciate ligamental 
reconstruction.  In October 1996, the RO increased the 
evaluation for the veteran's post-operative right knee 
disorder from 10 to 20 percent.  In March 1999, the RO 
recharacterized the veteran's post-operative right knee 
disability as right knee anterior cruciate ligament 
reconstruction residuals, partial medial meniscectomy 
residuals, and medial compartment collapse residuals 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 as 20 
percent disabling; granted a separate 10 percent evaluation 
for right knee cartilage disorder with degenerative changes 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5259; and effectuated the award of the separate 
evaluation as of January 24, 1995.  

In April 2002, the RO assigned a 20 percent evaluation for 
the veteran's right knee cartilage disorder under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5258; granted a separate 10 percent 
evaluation for right knee degenerative joint disease under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010; and effectuated the awards as of January 24, 1995.  


II.  Evaluations

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  Traumatic arthritis 
established by X-ray findings is to be evaluated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2004).  

Degenerative arthritis established by X-ray findings will be 
evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by the limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  These 10 percent evaluations are 
combined and not added.  In the absence of limitation of 
motion, a 10 percent disability evaluation will be assigned 
where there is X-ray evidence of the involvement of two or 
more major joints or two or more minor joint groups.  A 20 
percent disability evaluation will be assigned where there is 
X-ray evidence of the involvement of two or more major joints 
or two or more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2004).  

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
disability evaluation.  A 20 percent evaluation requires 
moderate impairment.  A 30 percent evaluation requires severe 
impairment. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).  

Dislocation of the semilunar cartilage of either knee with 
frequent episodes of locking, pain, and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (2004).  Symptomatic semilunar 
(meniscal) cartilage removal residuals warrant a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2004).  

Limitation of flexion of either leg to 60 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that flexion be limited to 45 degrees.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires limitation to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2004).  Limitation of 
extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2004).  The average normal range of 
motion of the knees is from 0 to 140 degrees. 38 C.F.R. 
§ 4.71 (2004).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2004).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2004).  

A.  Separate Evaluations Prior to January 24, 1995 

1.  Diagnostic Code 5259

The June 1990 VA hospital summary notes that the veteran was 
found to exhibit symptomatic right lateral meniscectomy 
residuals.  He subsequently underwent right knee anterior 
cruciate ligament reconstruction.  

In his March 1991 claim for an increased evaluation, the 
veteran advanced that his right knee disabilities had 
increased in severity.  At a May 1992 VA examination for 
compensation purposes, the veteran complained of right knee 
pain and "crunching."  He was diagnosed with a right knee 
loose body, right knee degenerative joint disease, and right 
distal femoral and proximal tibial fixation residuals.  

The clinical documentation dated prior to January 24, 1995, 
reflects that the veteran exhibited symptomatic right 
meniscectomy residuals.  Therefore, the Board finds that a 10 
percent evaluation under 38 C.F.R. §4.71a, Diagnostic Code 
5259 for the veteran's right knee cartilage disorder for the 
period prior to January 24, 1995, is warranted.  This 
represents that maximum schedular evaluation available under 
Diagnostic Code 5259.  

2.  Diagnostic Codes 5003-5010

The June 1990 VA hospital summary notes that the veteran 
complained of right knee pain.  On examination of the right 
knee, the veteran exhibited a full range of motion with mild 
crepitus.  The veteran was diagnosed with right knee lateral 
compartmental degenerative joint disease.  

The January 1991 VA hospital summary states that the veteran 
complained of chronic right knee pain.  He underwent right 
knee anterior cruciate ligament reconstruction.  An April 
1991 VA treatment record states that the veteran exhibited a 
right knee range of motion of 10-120 degrees.  

An August 1991 VA treatment record states that the veteran 
complained of right knee pain, swelling, and aching.  On 
examination, the veteran exhibited a full range of motion of 
the right knee.  

At the May 1992 VA examination for compensation purposes, the 
veteran complained of right knee pain which was exacerbated 
by joint use and sitting.  On examination of the right knee, 
the veteran exhibited a full range of motion with moderated 
crepitus and 2+ effusion.  In a May 1994 written statement, 
the veteran reported that prolonged periods of walking caused 
his right knee to be unbearably painful and swollen.  

Prior to January 24, 1995, the veteran's right knee 
degenerative joint disease was shown to be manifested by a 
full range of motion with crepitus and swelling; significant 
complaints of right knee pain associated with joint use and 
prolonged standing; and X-ray studies consistent with 
degenerative joint disease.  Such findings warrant assignment 
of a compensable evaluation under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010.  38 C.F.R. § 4.59 
(2004).  In the absence of either actual or functional 
limitation of either flexion of the leg to 30 degrees or 
extension to 15 degrees, the Board
 finds that a separate 10 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 and no more is warranted 
for the veteran's right knee degenerative joint disease for 
the period prior to January 25, 1995.  

B.  Increased Evaluations

1.  Diagnostic Code 5257

The June 1990 VA hospital summary reflects that the veteran 
complained of right knee clicking and locking.  On 
examination, the veteran exhibited moderate joint line 
tenderness and intact and stable "collaterals."  The 
veteran was diagnosed with a deficient right anterior 
cruciate ligament and subsequently underwent right knee 
diagnostic arthroscopy and arthroscopic debridement of the 
joint.  A July 1990 VA treatment record states that the 
veteran complained of "significant" right knee instability.  

The January 1991 VA hospital summary reports that the veteran 
complained of chronic right knee instability.  On 
examination, the veteran exhibited "an anterior cruciate 
ligament deficient" right knee and no varus or valgus 
instability.  The veteran was diagnosed with a deficient 
right anterior cruciate ligament and subsequently underwent 
right knee anterior cruciate ligament reconstruction.  

A May 1991 VA treatment record notes that the veteran 
exhibited no right knee instability.  A diagnosis of right 
anterior cruciate ligament repair residuals was advanced.  

At the May 1992 VA examination for compensation purposes, the 
veteran complained of right knee pain.  He denied 
experiencing either locking or "giving out" of the right 
knee.  The VA examiner did not identify any right knee 
instability.  

At an April 1995 VA examination for compensation purposes, 
the veteran complained of chronic right knee pain with 
associated knee "locking up and giving out."  The veteran 
was reported to have an abnormal gait with a right-sided 
limp.  On examination of the right knee, the veteran 
exhibited "good stability with negative McMurray or Drawer 
sign."  

At an August 1996 VA examination for compensation purposes, 
the veteran complained of a "subtle feeling of shifting, but 
[the right knee] is not as unstable as it was prior to" his 
surgeries.  On examination, the veteran exhibited a stable 
knee in extension.  

At a May 1998 VA examination for compensation purposes, the 
veteran complained of his right knee "going out" and 
locking.  He exhibited a stable right knee.  A January 1999 
VA orthopedic evaluation notes that the physician found no 
medial, lateral, or anteroposterioral right knee instability.  

In a June 2000 written statement, the veteran reported 
experiencing increased right knee instability.  At a November 
2002 VA examination for compensation purposes, the veteran 
complained of chronic right knee pain.  He reported using a 
right knee brace.  The veteran denied experiencing either 
right knee dislocation or recurrent subluxation.  On 
examination, the veteran exhibited a stable right knee on 
both varus and valgus motion.  

A March 2003 VA treatment record reflects that the veteran 
complained of increased right knee pain and instability.  A 
contemporaneous magnetic resonance imaging study of the right 
knee revealed a right degenerative lateral meniscal tear.  He 
subsequently underwent right knee arthroscopy.  

At an April 2004 VA examination for compensation purposes, 
the veteran reported that he wore a hinged right knee brace 
during the day.  He denied any current right knee 
instability.  The VA examiner observed that the veteran was 
wearing a hinged right knee brace.  On examination, the 
veteran exhibited a stable posterior cruciate ligament and 1+ 
laxity of the medial collateral ligament with valgus stress.  
The VA examiner commented that the veteran "now continues to 
have some ligamentous laxity and tricompartmental 
degenerative arthritis due to instability of his knee."  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran has undergone several arthroscopic procedures to 
alleviate his right knee instability.  The report of the most 
recent VA examination for compensation purposes examination 
of record indicates that the veteran wore a hinged right knee 
brace and exhibited 1+ medial collateral ligamental laxity.  
Such findings clearly constitute at least moderate right knee 
impairment.  While acknowledging that the veteran has severe 
right knee impairment as is reflected by the assignment of 
multiple separate compensable evaluations for his 
service-connected disability, the Board observes that no 
competent medical professional has attributed the veteran's 
significant right knee impairment wholly to his joint 
instability.  Rather the veteran's disability has been 
attributed principally to his meniscal injuries and his 
degenerative joint disease.  In the absence of severe right 
knee impairment associated with joint instability and/or 
recurrent subluxation, the Board finds that the current 20 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5257 adequately reflects the relevant portion of the 
veteran's service-connected right knee disability picture.  

2.  Diagnostic Code 5258 and Diagnostic Codes 5003, 5010

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.  The evaluation 
of the same disability under various diagnoses is to be 
avoided.  Disability from injuries to the muscles, nerves, 
and joints of an extremity may overlap to a great extent, so 
that special rules are included in the appropriate bodily 
system for their evaluation.  38 C.F.R. § 4.14 (2004).  

In a July 1, 1997 precedent opinion, the General Counsel of 
the VA observed that 38 C.F.R. § 4.71, Diagnostic Code 5257 
provides for evaluation of instability of the knee without 
reference to limitation of motion and held that a claimant 
who had both arthritis and instability of the knee may be 
rated separately under 38 C.F.R.§ 4.71a, Diagnostic Codes 
5003 and 5257.  The opinion clarified that the provisions of 
38 C.F.R. § 4.14 prohibit the "evaluation of the same 
disability under various diagnoses."  VAOPGPREC 23-97 (July 
1, 1997).  

Given the clarification provided in VAOPGPREC 23-97, the 
Board observes that a veteran with instability of the knee, 
knee limitation of motion, and symptomatic semilunar 
(meniscal) cartilage removal residuals other than those 
related to joint stability or motion may be separately 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 
5259, 5260, 5261 (2004).  

While 38 C.F.R. § 4.71a, Diagnostic Code 5259 does not list 
any specific semilunar (meniscal) cartilage removal 
related impairment, the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5258, which addresses dislocation of the 
semilunar (meniscal) cartilage, enumerates symptoms including 
joint pain, "locking," and effusion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (2004).  The provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 direct that the relevant joint 
limitation of motion must be objectively manifested by pain 
and swelling among other symptoms.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (2004).  Given the clear overlap of the 
diagnostic criteria, a claimant who had both arthritis and a 
meniscal disorder of the knee may not be rated separately 
under 38 C.F.R.§ 4.71a, Diagnostic Codes 5003-5010 and 5258 
(2004) without violating the provisions of 38 C.F.R. § 4.14 
(2004).  

The RO assigned both a 20 percent evaluation under Diagnostic 
Code 5258 and a 10 percent evaluation under Diagnostic Codes 
5003, 5010 for the veteran's right knee disabilities during 
the pendency of the instant appeal contrary to the provisions 
of 38 C.F.R. § 4.14 (2004).  Given that it is favorable to 
the veteran, the Board may not alter the RO's action.  
However, the Board is not free to compound the error.  While 
it appears that the veteran's right knee degenerative joint 
disease may meet the criteria for an evaluation in excess of 
10 percent under Diagnostic Codes 5003, 5010, the Board finds 
that no separate evaluation may be assigned under those 
diagnostic codes as it would be contrary to 38 C.F.R. § 4.14 
(2004).  

In reviewing a comparable factual scenario, the Court has 
held that where the law and not the evidence is dispositive 
of a veteran's claim, the claim should be denied because of 
the absence of legal merit or lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet App 426, 430 (1994).  

Further, the Board notes he veteran is currently in receipt 
of the maximum schedular evaluation available under the 
provisions of Diagnostic Code 5258. Accordingly, the benefits 
sought on appeal are denied.  


V.  VCAA

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In May 
2002, June 2003, and March 2004, the veteran was provided 
with VCAA notices which informed him of the evidence needed 
to support his claims; what actions he needed to undertake; 
and how the VA would assist him in developing his claims.  
The veteran has been afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  The VA has secured or attempted to secure all 
relevant documentation to the extent possible.  There remains 
no issue as to the substantial completeness of the veteran's 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2004).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Therefore, the Board finds that appellate 
review of the veteran's claims would not constitute 
prejudicial error.  


ORDER

A separate 10 percent evaluation for the veteran's right knee 
cartilage disorder under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5259 for the period prior to January 24, 
1995, is GRANTED subject to the laws and regulations 
governing the awards of monetary benefits.  

A separate 10 percent evaluation for the veteran's right knee 
degenerative joint disease under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 for the period prior to 
January 24, 1995, is GRANTED subject to the laws and 
regulations governing the awards of monetary benefits.  

An evaluation in excess of 20 percent under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5257 for the veteran's 
right knee anterior collateral ligament reconstruction 
residuals, partial medial meniscectomy residuals, and medial 
compartment collapse residuals is DENIED.  

An evaluation in excess of 20 percent under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5258 for the veteran's 
right knee cartilage disorder is DENIED.  

An evaluation in excess of 10 percent under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 for the 
veteran's right knee degenerative joint disease is DENIED.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


